EXHIBIT 10.1

EXECUTIVE RETIREMENT AGREEMENT

This Executive Retirement Agreement (the “Agreement”) is entered into as of
March 3, 2008 (the “Effective Date”), by and between Indevus Pharmaceuticals,
Inc. (the “Company”) and Glenn L. Cooper, M.D. (“Dr. Cooper” and individually, a
“Party,” and collectively, the “Parties”).

WHEREAS, the Company wishes to retain the services of Dr. Cooper for at least
one year and to compensate him for his willingness to continue to provide such
services to the Company; and

WHEREAS, the Company wishes to provide retirement benefits to Dr. Cooper who has
served as the Company’s Chief Executive Officer for over 14 years.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1. Term of Service. (a) The term of this Agreement (the “Term”) shall extend
from the Effective Date through the date which is twelve (12) months following
the CEO End Date. The “CEO End Date” as used herein shall mean the earlier of:
(i) the date that the Company hires a replacement Chief Executive Officer,
(ii) September 1, 2008, or (iii) the termination of this Agreement in accordance
with Section 4.

(b) The Company and Dr. Cooper agree that for the period from the Effective Date
through the CEO End Date, Dr. Cooper will serve as Chief Executive Officer of
the Company, or in such other executive position at the Company as is agreed to
by the Company and Dr. Cooper (each such position being referred to as an
“Executive”), subject to the next paragraph of this Agreement. In his capacity
as an Executive, Dr. Cooper shall perform such duties consistent with his
position as an Executive as are reasonably assigned to him by the Board of
Directors of the Company.

(c) On and following the CEO End Date, Dr. Cooper agrees to serve in a
consulting capacity as an advisor (an “Advisor”) to the Company for the
remainder of the Term. Dr. Cooper shall be deemed a consultant for all purposes,
including without limitation, under the Company’s equity incentive and option
plans, following the CEO End Date until the end of the Term. In his capacity as
Advisor, Dr. Cooper shall provide such advice and perform such projects as are
reasonably requested of him by the Board of Directors of the Company or its
successor Chief Executive Officer, provided that Dr. Cooper (i) shall not be
required to work in such capacity greater than twenty (20) hours per week, and
(ii) shall be provided reasonable notice if Dr. Cooper is required to be present
in person at the Company.

(d) The right to receive the compensation set forth in Section 2 below for such
portion of the Term that Dr. Cooper serves as an Advisor is subject to his
execution of a release, substantially in the form of Exhibit A hereto, which
shall include but not be limited to, provisions involving a general release of
all claims, confidentiality, non-competition (in a business capacity),
non-disparagement and return of Company property.

2. Compensation and Benefits. (a) During the Term, the Company shall pay
Dr. Cooper at the rate of Five Hundred Three Thousand Two Hundred Thirty Five
Dollars ($503,235) per year, except as set forth in Section 6 below. For so long
as he serves as an Executive of the Company, such amount shall be paid, less
applicable taxes and withholdings, in accordance with the Company’s regular
payroll practices. If, while Dr. Cooper is serving as an Advisor to the Company,
he is deemed an independent contractor under applicable law, his compensation
shall be paid in regular monthly installments of $41,936.25 during the period of
his consultancy with the Company which shall end on or before the expiration of
the Term, and Dr. Cooper shall be solely responsible for all state and federal
income taxes, unemployment insurance and social security taxes and for
maintaining adequate workers’ compensation and medical, dental and other
insurance for himself, consistent with his independent contractor status.

(b) During the Term, in addition to the amounts payable under the first
paragraph of this Section 2, Dr. Cooper shall continue (i) to be eligible for a
bonus under the Company’s Fiscal Year 2008 CEO Bonus Plan, to be



--------------------------------------------------------------------------------

paid at the same time the Company makes any bonus payments under its Fiscal Year
2008 COO and Executive VP Bonus Plan, and which shall be calculated as if he
served as the Chief Executive Officer for the entire fiscal 2008 regardless of
the CEO End Date, and (ii) to be eligible to receive the health and dental
benefits which are currently available to him under the Company’s plans and
policies under the same terms that applied to him immediately prior to the
Effective Date, subject to the terms of those plans and policies.
Notwithstanding anything herein to the contrary, if Dr. Cooper serves the
Company in the capacity of an independent contractor, his rights to benefits
shall be limited to those benefits reserved only for the self-employed under the
terms of the Company’s benefit plans except: (i) following Dr. Cooper’s
retirement, he shall retain his rights and benefits (including those relating to
retirement) under the Company’s equity benefit plans and his outstanding option,
restricted stock and other equity awards issued thereunder; and (ii) as may be
required by law pertaining to provision of COBRA health coverage.

(c) The Company shall reimburse Dr. Cooper for all reasonable travel,
entertainment and other expenses incurred or paid by Dr. Cooper during the Term
in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by
Dr. Cooper of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request (“qualified expense”). Any
such reimbursements shall be paid in accordance with the Company’s expense
reimbursement policy but in no event later than the calendar year following the
year in which such “qualified expense” was incurred.

(d) Promptly following the CEO End Date, Dr. Cooper shall receive a payment for
any accrued but unused vacation pay in accordance with the Company’s policies.

3. Retirement and Resignation. Dr. Cooper serves as the Chief Executive Officer
and Chairman of the Board of Directors of the Company. Effective as of the CEO
End Date, Dr. Cooper shall be considered to have retired from his employment
with the Company. In addition, effective as of the CEO End Date, Dr. Cooper
shall be considered to have resigned from his position as a Director and
Chairman of the Board of Directors of the Company.

4. Employment Termination. Dr. Cooper’s service with the Company shall terminate
no later than the expiration date of the Term. In addition, prior to the
expiration of the Term, the employment of Dr. Cooper by the Company shall
terminate upon the occurrence of any of the following:

a. (i) At the election of the Company, for “Cause” (as defined below)
immediately upon written notice by the Company to Dr. Cooper, which notice shall
identify the Cause upon which termination is based. For purposes of this
Section 4(a)(i), “Cause” shall mean any actions or inactions that constitute
“just cause” under Section 6(a)(ii) of that certain Amended and Restated
Employment Agreement effective as of October 1, 2007 between Dr. Cooper and the
Company (the “Employment Agreement”).

(ii) At the election of Dr. Cooper, for “Cause” (as defined below) immediately
upon written notice by Dr. Cooper to the Company, which notice shall identify
the Cause upon which termination is based. For purposes of this
Section 4(a)(ii), “Cause” shall mean any actions or inactions that constitute
“just cause” under Section 6(a)(iii) of the Employment Agreement.

b. Upon the death or disability of Dr. Cooper. As used in this Agreement, the
term “disability” shall mean Dr. Cooper’s absence from the full-time performance
of his duties with the Company for one hundred eighty (180) consecutive calendar
days as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers.

c. At the election of Dr. Cooper upon not less than ninety (90) days’ written
notice to the Company, whether by resignation or retirement.

5. Termination of Advisor Engagement. The engagement of Dr. Cooper as an Advisor
by the Company under this Agreement shall terminate upon the occurrence of any
of the following:

a. On the expiration date of the Term.



--------------------------------------------------------------------------------

b. A breach by Dr. Cooper of his Advisor obligations which remains uncured for
fifteen (15) days following written notice thereof from the Company to
Dr. Cooper.

c. At the election of Dr. Cooper upon not less than ninety (90) days’ written
notice to the Company.

6. Effect of Termination

a. Effect of Termination of Employment

(i) In the event that ) Dr. Cooper’s employment is terminated for Cause by the
Company pursuant to Section 4(a)(i) or by Dr. Cooper pursuant to Section 4(c,
the Company shall pay to Dr. Cooper a pro-rated portion of his compensation and
benefits otherwise payable to him under Section 2 through the last calendar day
of his actual employment by the Company within ten (10) days of such
termination.

(ii) In the event Dr. Cooper’s employment is terminated because of his death
pursuant to Section 4(b), the Company shall pay to the estate of Dr. Cooper a
pro-rated portion of the compensation which would otherwise be payable to
Dr. Cooper up to the end of the month in which his death occurs, such payment to
be made within ten (10) days of such termination. In the event Dr. Cooper’s
employment is terminated because of disability pursuant to Section 4(b), the
Company shall pay to Dr. Cooper a pro-rated portion of the compensation which
would otherwise be payable to Dr. Cooper under Section 2 up through the last
calendar day of his actual employment by the Company prior to such disability,
such payment to be made within ten (10) days of such termination.

(iii) In the event Dr. Cooper’s employment is terminated by Dr. Cooper pursuant
to Section 4(a)(ii) , this Agreement shall remain in effect and Section 2 shall
apply for the remainder of the Term.

(iv) Notwithstanding anything to the contrary contained herein, in the event
Dr. Cooper receives compensation and/or benefits in connection with a Change in
Control under the terms of the Employment Agreement between Dr. Cooper and the
Company, his right to compensation and benefits under this Agreement shall cease
immediately upon such Change in Control. For purposes of this Agreement, Change
in Control shall have the meaning set forth in the Employment Agreement.

b. Effect of Termination of Advisor Engagement. In the event Dr. Cooper’s
Advisor engagement is terminated by the Company pursuant to Section 5(b) or by
Dr. Cooper pursuant to Section 5(c), the Company shall pay to Dr. Cooper a
pro-rated portion of his compensation and benefits otherwise payable to him
under Section 2 through the last calendar day of his services as an Advisor
within ten (10) days of such termination.

7. Section 409A.

a. Distributions. The following rules shall apply with respect to distribution
of the payments and benefits, if any, to be provided to Dr. Cooper under
Section 2:

(i) It is intended that each installment of the payments and benefits provided
under Section 2 shall be treated as a separate “payment” for purposes of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither the Company nor Dr. Cooper
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A;

(ii) If, as of the date of the “separation from service” of Dr. Cooper from the
Company (as defined below), Dr. Cooper is not a “specified employee” (within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 2; and

(iii) If, as of the date of the “separation from service” of Dr. Cooper from the
Company, Dr. Cooper is a “specified employee” (within the meaning of
Section 409A), then:



--------------------------------------------------------------------------------

(A) Each installment of the payments and benefits due under Section 2 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of
Dr. Cooper’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which
Dr. Cooper’s separation from service occurs; and

(B) Each installment of the payments and benefits due under Section 2 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of Dr. Cooper from the Company shall not be paid until the date that is
six months and one day after such separation from service (or, if earlier,
Dr. Cooper’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Dr. Cooper’s separation from service
and any subsequent installments, if any, being paid in accordance with the dates
and terms set forth herein.

b. The determination of whether and when a separation from service has occurred
shall be made and in a manner consistent with, and based on the presumptions set
forth in, Treasury Regulation Section 1.409A-1(h).

c. All reimbursements and in-kind benefits provided under the Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.

d. The Company makes no representation or warranty and shall have no liability
to Dr. Cooper or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such section.
Notwithstanding anything herein to the contrary, the Company shall have the
right to collect any and all withholding taxes due on Dr. Cooper’s compensation
hereunder in accordance with all applicable law.

8. Cooperation. During and after the Term, Dr. Cooper agrees reasonably to
cooperate with the Company in the defense or prosecution of any threatened or
actual claims or actions which may be brought by, against or on behalf of the
Company, its predecessors or any of its current or former partners, agents,
employees, directors or affiliates and which relate to events or occurrences
that transpired or are alleged to have transpired during his employment with the
Company or service as an Advisor. Such cooperation shall include, without
implication of limitation, being available to meet with the Company’s counsel to
prepare for discovery or trial or an administrative hearing or government
investigation or alternative dispute resolution procedure and to testify
truthfully as a witness when reasonably requested by the Company at reasonable
times and for reasonable time periods. In the event any such cooperation is
required following the expiration of the Term and requires more than de minimis
time or effort, the Company agrees to reimburse Dr. Cooper for reasonable
travel, food and lodging expenses and to pay Dr. Cooper at the hourly rate of
$625 per hour for any cooperation provided after the Term under this Section 8.

9. Indemnification. Nothing contained in this Agreement shall constitute a
relinquishment or waiver by Dr. Cooper of his right to be indemnified by the
Company pursuant to the terms of the Company’s Restated Certificate of
Incorporation, as amended as well as the Indemnification Agreement (the
“Indemnification Agreement”) by and between the Company and Dr. Cooper dated as
of October 6, 2007 (collectively, the “Indemnification Provisions”), with
respect to conduct or events occurring during, or relating to, his employment
by, or while serving as a director of, the Company, and his services as an
Advisor under this Agreement, or of any right that he may have under, or with
respect to, the Company’s Directors and Officers liability insurance policies.
Dr. Cooper shall be deemed to have retained his Corporate Status (as defined in
the Indemnification Agreement) for purposes of the Indemnification Agreement for
the period he serves as an Advisor under this Agreement.

10. Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective heirs, administrators,
representatives, executors, successors and assigns.



--------------------------------------------------------------------------------

11. Use of the Agreement as Evidence. This Agreement may not be used as evidence
in any subsequent proceeding of any kind, except one in which either Party
alleges a breach of the terms of this Agreement or elects to use this Agreement
as a defense to any claim.

12. Entire Agreement; Modifications. With the exception of the stock option and
restricted stock agreements and performance stock agreements between the Company
and Dr. Cooper, the Company’s stock option and other equity incentive plans
under which such equity incentives were granted, and the Indemnification
Agreement, which will survive and remain in full force and effect, this
Agreement contains the entire agreement among the Parties hereto with respect to
the matters covered hereby, and supersedes all prior and contemporaneous
communications, e-mails, agreements, representations, understandings or
negotiations between Dr. Cooper, the Company and/or their agents and attorneys,
including without limitation, the Employment Agreement (other than Sections 4,
5, 6(d) and 6(e) which shall survive the execution of this Agreement). This
Agreement may be modified only by a written agreement signed by an authorized
representative of each of the Parties hereto. No waiver of this Agreement or any
provision hereof shall be binding upon the Party against whom enforcement of
such waiver is sought unless it is made in writing and signed by or on behalf of
such Party.

13. Further Assurances. The Parties agree to execute, acknowledge (if reasonably
requested), and deliver such documents, certificates or other instruments and
take such other actions as may be reasonably required from time to time to carry
out the intents and purposes of this Agreement, provided they do not impose any
material additional obligations upon either Party.

14. Acknowledgments and Other Terms. Dr. Cooper agrees that he has carefully
read and understands all of the provisions of this Agreement, that he has been
advised to consult with and has consulted with an attorney, and that he is
voluntarily entering this Agreement. Dr. Cooper further represents and
acknowledges that in executing this Agreement, he is not relying and has not
relied upon any representation or statement made by the Company with regard to
the subject matter, basis or effect of this Agreement.

15. Interpretation. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the Parties. This Agreement shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
hereof shall be prohibited or invalid under any such law, such provision shall
be ineffective to the extent of such prohibition or invalidity without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement. The captions of the sections of this Agreement are
for convenience of reference only, and in no way define, limit or affect the
scope or substance of any section of this Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts
and may be delivered by facsimile, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

17. Governing Law; Prevailing Party. To the extent not preempted by federal
law, this Agreement shall take effect as an instrument under seal and shall be
governed and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to its conflicts of laws principles. In the event
either Party retains legal counsel in connection with the enforcement of its
rights under this Agreement and the other Party is found by a court having
competent jurisdiction to have breached its obligations hereunder, the
prevailing Party shall be entitled to recover all reasonable legal fees and
related reasonable charges and disbursements incurred by it in connection with
such enforcement action and any negotiations leading up to it.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as an
instrument under seal as of the Effective Date.

 

    INDEVUS PHARMACEUTICALS, INC.       By:  

/s/ Michael W. Rogers

      Name:   Michael W. Rogers       Title:   Executive Vice President and
Chief Financial Officer  

/s/ GLENN L. COOPER, M.D.

        GLENN L. COOPER, M.D.        



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS

In connection with your employment separation from Indevus Pharmaceuticals, Inc.
(the “Company”) on [INSERT TERMINATION DATE], and in order to receive the
benefits as set forth in Section 2 of the Executive Retirement Agreement dated
March 3, 2008 by and between you and the Company (the “Executive Retirement
Agreement”), this agreement must become binding between you and the Company. By
signing and returning this agreement, you will be entering into a binding
agreement with the Company and will be agreeing to the terms and conditions set
forth in the numbered paragraphs below, including the release of claims set
forth in paragraph 1. Therefore, you are advised to consult with an attorney
before signing this agreement and you have been given more than twenty-one
(21) days to do so. If you sign this agreement, you may change your mind and
revoke your agreement during the seven (7) day period after you have signed
it. If you do not so revoke, this agreement will become a binding agreement
between you and the Company upon the expiration of the seven (7) day revocation
period.

The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this agreement and do not revoke it within
the seven (7) day revocation period:

1. Mutual Releases - In consideration of the payments set forth in Section 2 of
the Executive Retirement Agreement, which you acknowledge you would not
otherwise be entitled to receive, you hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
successors and assigns, agents and employees (each in their individual and
corporate capacities) (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which you ever had or now have against the Released Parties,
including, but not limited to, those claims arising out of your employment with
and/or separation from the Company, including, but not limited to, all claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514(A),
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
et seq., the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, § 1
et seq., the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the
Massachusetts Labor and Industries Act, M.G.L. c. 149, § 1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, § 105D, all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options; and any claim or damage arising out of your employment with or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state Fair Employment Practices Agency (except that you acknowledge
that you may not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding). Notwithstanding the foregoing, the release
set forth in this Section 1 shall not apply to (a) any claim to payments under
the Executive Retirement Agreement or your rights under this agreement, (b) any
vested equity interest in the Company, including vested stock options or (c) any
rights you have to be indemnified by the Company pursuant to the terms of the
Company’s Restated Certificate of Incorporation, as amended, or that certain
Indemnification Agreement by and between you and the Company with respect to
conduct or events occurring during, or relating to, your employment by, or while
serving as a director of, the Company, or of any rights that you may have under,
or with respect to, the Company’s Directors and Officers liability insurance
policies.



--------------------------------------------------------------------------------

The Company hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges you from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities and expenses (including
attorney’s fees and costs), of every kind and nature that the Company ever had
or now has against you as of the date of this agreement.

2. Non-Disclosure, Non-Competition and Non-Solicitation Obligations – You
acknowledge and reaffirm your obligation to keep confidential and not to
disclose any and all non-public information concerning the Company which you
acquired during the course of your employment with the Company, including, but
not limited to, any non-public information concerning the Company’s business
affairs, business prospects and financial condition, as is stated more fully in
your Amended and Restated Employment Agreement with the Company dated effective
as of October 1, 2007 (the “Employment Agreement”). You further acknowledge and
reaffirm your non-competition and non-solicitation obligations under the
Employment Agreement for the benefit of the Company and that the one (1) year
post-termination obligations set forth therein shall be measured beginning on
the date hereof.

3. Return of Company Property – Except for any property that you and the Company
agree you may retain in connection with your service to the Company as an
Advisor (as defined in the Executive Retirement Agreement) and which you agree
to return to the Company upon termination of your service as an Advisor, you
confirm that you have returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, Company vehicles and any other Company-owned
property in your possession or control and have left intact all electronic
Company documents, including but not limited to, those that you developed or
helped develop during your employment. You further confirm that, except for
those accounts you and the Company agree may be maintained in connection with
your service to the Company as an Advisor and which you agree to cancel upon
termination of your service as an Advisor, you have cancelled all accounts for
your benefit, if any, in the Company’s name, including but not limited to,
credit cards, telephone charge cards, cellular phone and/or pager accounts and
computer accounts.

4. Business Expenses and Compensation - You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company and that no
other compensation is owed to you except as provided herein.

5. Non-Disparagement - You understand and agree that, as a condition for payment
to you of the consideration herein described, you shall not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition; provided, however, that nothing herein shall prevent you
from making truthful disclosures to any governmental entity or in any litigation
or arbitration. The Company agrees not to make any false, disparaging or
derogatory statements about you to any media outlet, industry group, financial
institution, or current or former employee, consultant, client, or customer;
provided, however, that nothing herein shall prevent the Company from making
truthful disclosures to any governmental entity or in any litigation or
arbitration. In the event that any inquiries are directed to the Company’s Human
Resources Office regarding you from prospective employers, the Company will
explain its neutral reference policy, confirm only the fact of your former
employment with the Company, starting and ending dates, and your job title in
the last position held.

6. Amendment - This agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties
hereto. This agreement is binding upon and shall inure to the benefit of the
parties and their respective agents, assigns, heirs, executors, successors and
administrators.

7. Waiver of Rights - No delay or omission by the Company in exercising any
right under this agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.



--------------------------------------------------------------------------------

8. Validity - Should any provision of this agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this agreement.

9. Nature of Agreement - You understand and agree that this agreement does not
constitute an admission of liability or wrongdoing on the part of the Company.

10. Acknowledgments - You acknowledge that you have been given at least
twenty-one (21) days to consider this agreement and that the Company advised you
to consult with an attorney of your own choosing prior to signing this
agreement. You understand that you may revoke this agreement for a period of
seven (7) days after you sign this agreement, and the agreement shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period. You understand and agree that by entering into this agreement you are
waiving any and all rights or claims you might have under The Age Discrimination
in Employment Act, as amended by The Older Workers Benefit Protection Act, and
that you have received consideration beyond that to which you were previously
entitled.

11. Voluntary Assent - You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this agreement, and that you fully understand the meaning and intent
of this agreement. You state and represent that you have had an opportunity to
fully discuss and review the terms of this agreement with an attorney. You
further state and represent that you have carefully read this agreement,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of your own free act.

12. Applicable Law - This agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in Massachusetts (which courts, for
purposes of this agreement, are the only courts of competent jurisdiction), over
any suit, action or other proceeding arising out of, under or in connection with
this agreement or the subject matter hereof.

Indevus Pharmaceuticals, Inc.

 

By:

 

 

Name:

 

Title:

 

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this agreement and I have chosen to
execute this on the date below. I intend that this agreement become a binding
agreement between me and the Company if I do not revoke my acceptance in seven
(7) days by notifying the Company’s General Counsel in writing.

 

 

    Date  

 

Employee Name: Glenn L. Cooper, M.D.

     